Citation Nr: 1119384	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-26 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for tinnitus.  

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for tinnitus and for right ear hearing loss.  In his Substantive Appeal, the Veteran specifically requested a hearing before the Board in Washington, DC.  In December 2010, he was notified that his hearing was scheduled for March 17, 2011.  Prior to this date, in February 2011 the Veteran's representative contacted the Board to waive this hearing.  Then, in a letter received March 8, 2011, also prior to the scheduled hearing, the representative explained that the Veteran had cancelled because he was unable to travel to Washington, DC, and specifically requested a Travel Board hearing instead.  

Pursuant to 38 C.F.R. § 20.700(a), the Veteran's request for a Travel Board hearing should be honored.  A remand of the case for this purpose is therefore required. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Waco, Texas.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


